Citation Nr: 0633060	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  05-02 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to January 
1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  

A hearing was held before the undersigned Veterans Law Judge 
at the Central Office in May 2005.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence shows that veteran is diagnosed with 
PTSD based on stressors the veteran reported he experienced 
during his tour of duty in Vietnam.   

3.  There is credible supporting evidence that a claimed 
stressor occurred.


CONCLUSION OF LAW

PTSD was incurred or aggravated during active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R §§ 3.159, 3.303 (2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In light of the full grant of benefits sought on 
appeal in this decision, it is clear that no further 
notification or assistance with respect to establishing 
service connection is necessary. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2006) apply to all five elements of a "service connection" 
claim.  These five elements include (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service-connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In correspondence dated in	June 2003, the RO provided 
notice under the VCAA.  In this notice, however, the RO 
failed to address the elements of the degree of disability or 
the effective date of disability.  Despite the inadequate 
notice provided to the veteran on these two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision at this time.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (providing that where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As noted, 
the Board is granting the veteran's claim for PTSD.  
Therefore, the RO will have the opportunity to address the 
issues of the appropriate disability rating and effective 
date of the award at the time it implements the Board's 
decision.  At this time, any defect is harmless error.   

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2006); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. 
§ 3.304(f).  Section 4.125(a) of 38 C.F.R. incorporates the 
Diagnostic and Statistical Manual of Mental Disorders-IV as 
the governing criteria for diagnosing PTSD.  38 C.F.R. § 
4.125(a) (2006).   

Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  For a PTSD service connection claim, 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 
3.304(f)(1) (2006).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

In corroborating the occurrence of the claimed stressor, it 
is not necessary to corroborate every detail of the claimed 
stressor, such as the veteran's own personal involvement.  
Pentecost v. Principi, 16 Vet. App. 124, 128-129 (2002).  
Independent evidence of the occurrence of a stressful event 
that implies personal exposure to that event is sufficient to 
objectively corroborate the claim of exposure.  Id.  Unit 
records showing attacks on a veteran's unit are "credible 
supporting evidence" that the veteran experienced the 
attacks personally.  Id.    

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exist, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  


Analysis

The veteran contends that he has PTSD as a result of several 
incidents that occurred during his tour of Vietnam in May 
1969 to January 1970.  The veteran claims the following as 
stressors: being attacked nightly by rockets while stationed 
in Lai Khe, South Vietnam; being with his unit when it was 
ambushed in Lai Khe on two occasions; coming under fire while 
repairing vehicles in the field; seeing his friend die after 
one of the ambushes at Lai Khe; seeing his friend's limbs 
severed by a landmine when he was patrolling in Tay Ninh, 
South Vietnam; and being involved in a truck accident in 
which two civilians were hit.  

Regarding the first criteria for establishing service 
connection for PTSD, the evidence shows that the veteran has 
been diagnosed with the disorder.  VAMC treatment records 
show that the veteran was hospitalized in June 2003 through 
August 2003, and again in March 2004 and June 2004 for PTSD 
treatment. 
In a VA psychiatric examination report, dated in February 
2004, the VA examiner confirmed the diagnoses of PTSD under 
the Diagnostic and Statistical Manual of Mental Disorders-IV 
(DSM-IV) criteria.  The examiner based the diagnosis on the 
veteran's report of being shot at and seeing dead bodies 
while in Vietnam.  The Board finds these records to be 
satisfactory evidence of a PTSD diagnosis for the purpose of 
establishing service connection for the disability. 

Having determined that the medical evidence shows a PTSD 
diagnosis in conformance with the DSM-IV criteria, the Board 
now considers the individual stressors.  First, the Board 
dismisses the veteran's report of being involved in a truck 
accident in which two civilians were hit as a stressor upon 
which a grant of service connection may be based.  The 
veteran submitted an accident report, dated in September 
1969, in which it was reported that the veteran was a 
passenger in a truck that had been in an accident in August 
1969 involving two civilians on bicycles.  Although this 
report is persuasive evidence that such an accident occurred, 
the accident cannot be accepted as a PTSD stressor because 
the medical evidence fails to link it to the PTSD.  Nowhere 
in the VA examination report did the VA examiner reference a 
truck accident and it is clear that this was not an incident 
upon which the examiner based the PTSD diagnosis.  VAMC 
treatment records are likewise negative for any references to 
this truck accident.

Turning to the other claimed stressors, the Board first notes 
that the evidence fails to show that the veteran engaged in 
combat with the enemy.  The veteran's DD Form 214 shows that 
he served in Vietnam for 7 months 3 days, but fails to show 
that the veteran earned any medals or awards indicative of 
combat.  The record does not otherwise show that the veteran 
engaged in combat with the enemy.  Thus, verification of the 
claimed stressors can only be satisfied by corroborative 
evidence which substantiates or verifies the veteran's 
statements as to the occurrence of the claimed stressors.  
Dizoglio, 9 Vet. App. at 166.  

Regarding the individual stressors, the pertinent evidence is 
summed up as follows.  The veteran's DD Form 214 showed that 
he served in Company C, 701st Maintenance Battalion, 1st 
Infantry Division.  In a request for information, dated in 
May 2003, the RO requested the veteran's personnel file, 
including unit of assignment, from the Joint Services Records 
Research Center (JSRRC).  In a response dated in May 2003, 
the JSRRC stated that the requested documents were 
unavailable, but that other documents were sent instead.  

At the veteran's hearing, conducted at the Board in 
Washington, DC, the veteran's representative argued that the 
veteran's maintenance battalion was, at times, attached to an 
infantry battalion and that this showed that the veteran was 
exposed to combat.  The veteran testified that he often had 
to go out into the battlefield to repair tanks and that on 
those missions, he was sometimes attacked by the enemy.  The 
veteran recalled a time in Lai Khe, when he saw his friend P. 
get killed after an ambush.  The veteran said he was close 
enough to hear the small arms fire from the attack and that 
he saw P. briefly before he died.

Associated with the claims file are records describing the 
duties of the 701st Maintenance Battalion (701st) for the 
period of July 1968 to April 1970.  According to the records, 
sometime between November 1968 and July 1969, the 701st 
cleared the roadway and evacuated disabled vehicles after two 
ambushes of logistical convoys north of Lai Khe.  The records 
also reflected that between July 1968 and April 1970, in 
"many instances" the 701st conducted its operations "under 
fire" and assisted in manning machine guns.  The records 
also showed that the 701st repeatedly worked closely with the 
1st Infantry Division combat elements at a time when there 
was an increase in enemy combat.  The members of the 701st, 
according to the records, often came under small arms and 
rocket fire while carrying out their duties.  

Unfortunately, it is difficult to verify the particular 
stressors alleged from the personnel records available.  
First, it is not exactly clear whether the veteran was with 
the 701st at any time it came under fire.  The veteran 
reports that he was in country between May 1969 and January 
1970, but the available records report that the two ambushes 
occurred sometime between November 1968 and July 1969.  
These attacks described in the available records of the 701st 
could have happened before the veteran arrived.
 
Second, neither the death of the veteran's fellow soldier in 
Lai Khe, nor the landmine incident in Tay Nihn that the 
veteran described, can be confirmed from these records.  The 
information in the scant records available consist only of 
vague descriptions of unit operations and wide ranges of 
dates during which these operations occurred; there is no 
information pertaining to individual soldiers or casualties.

The Board finds that despite the difficulty in corroborating 
the specific incidents alleged, there is at least some 
supporting evidence that the veteran's unit was attacked.  
Resolving all doubt in the veterans favor requires granting 
service connection for the following reasons.  First, it is 
entirely plausible that a soldier assigned to the 701st in 
June 1969 through the end of that year was exposed to the 
type of stressors the veteran described.  The unit records 
overlap with the time the veteran was in Vietnam and the 
accident report places him in the vicinity of the area that 
came under attack several times during that period.  The 
Board is mindful that every detail of a claimed stressor need 
not be corroborated in order to verify the stressors for the 
purpose of granted service connection for PTSD.  Pentecost, 
16 Vet. App. at 128-129.  

Second, the Board considers significant that the veteran's 
personnel records are unavailable through no fault of his 
own.  The unit records available support the veteran's claims 
that his unit was attacked by rockets while stationed in Lai 
Khe, ambushed in Lai Khe on two occasions, and regularly came 
under fire while repairing vehicles in the field.  There is 
no evidence directly contradicting the veteran's accounts.  
Resolving all doubt in favor of the veteran, the Board finds 
that service connection must be granted.  


ORDER

Entitlement to service connection for PTSD is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


